Exhibit 10.29

FIRST AMENDMENT TO CONSENT TO SUBLEASE

THIS FIRST AMENDMENT TO CONSENT TO SUBLEASE (this “First Amendment”), dated as
of September 1, 2011, is made with reference to that certain Sublease Agreement
(the “Sublease”) dated as of February 28, 2011, by and between ACCELERON PHARMA,
INC. a Delaware corporation with an address of 128 Sidney Street, Cambridge,
Massachusetts 02139 (“Sublandlord”), and AVEO PHARMACEUTICALS, INC., a Delaware
corporation with an address of 75 Sidney Street, Cambridge, MA 02139
(“Subtenant”), and is entered into by and among Sublandlord, Subtenant and
MASSACHUSETTS INSTITUTE OF TECHNOLOGY, a Massachusetts charitable corporation
with an address c/o MIT Investment Management Company, 238 Main Street, Suite
200, Cambridge, MA 02142 (“Prime Landlord”), with reference to the following
facts:

 

A. Prime Landlord and Sublandlord are the current parties to that certain Lease
dated as of April 3, 2009 (the “Lease”) with respect to the certain premises
within the building located at 12 Emily Street, Cambridge, Massachusetts (the
“Building”), consisting of 19,711 rentable square feet of space (the
“Premises”);

 

B. Sublandlord and Subtenant entered into that certain Sublease Agreement dated
as of February 28, 2011 (the “Sublease”) with respect to a certain portion of
the Premises consisting of 14,214 rentable square feet of space on the first and
second floors of the Building, which was approved by Prime Landlord subject to
and in accordance with that certain Consent to Sublease dated March 15, 2011,
between Prime Landlord, Sublandlord and Subtenant (the “Consent”);

 

C. WHEREAS, Sublandlord and Subtenant desire to enter into a First Amendment to
Sublease to amend Section 2(g) of the Sublease to increase the number of parking
spaces located in the 128 Sidney Street parking lot that Subtenant leases from
Sublandlord, a true, complete and correct copy of which First Amendment to
Sublease is attached hereto as Exhibit A (“First Amendment to Sublease”);

 

D. WHEREAS, pursuant to the terms of the Lease, Sublandlord must obtain Prime
Landlord’s prior written consent to the First Amendment to Sublease; and

 

E. WHEREAS, Prime Landlord is willing to consent to the First Amendment to
Sublease, on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, Prime Landlord, Sublandlord and Subtenant
hereby agree as follows:

 

  1. Recitals; Capitalized Terms. The foregoing recitals are hereby incorporated
by reference. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them as set forth in the Consent.



--------------------------------------------------------------------------------

  2. Consent. Subject to the terms of this First Amendment, Prime Landlord
hereby consents to the First Amendment to Sublease. All references in this
Consent to the “Sublease” shall be deemed to refer to the Sublease, as amended
by the First Amendment to Sublease.

 

  3. Broker. The parties hereby acknowledge that they have dealt with no broker
in connection with this transaction.

 

  4. Prime Landlord’s Costs. Pursuant to Section 25.7 of the Lease and on or
before the date hereof, Sublandlord has delivered to Prime Landlord the sum of
$600.00, representing Prime Landlord’s reasonable attorneys’ fees incurred in
connection with drafting this First Amendment.

 

  5. No Claims. Each of Sublandlord and Subtenant confirms and ratifies that, as
of the date hereof and to its actual knowledge, it has no claims, counterclaims,
set-offs or defenses against Prime Landlord arising out of the Lease, the
Sublease, the Consent or the Premises or in any way relating thereto.

 

  6. Liability of Subtenant. Subtenant shall remain liable to Sublandlord and
Prime Landlord for all obligations under the Sublease and the Consent.

 

  7. Ratification of Consent. Except as expressly modified by this First
Amendment, all other terms and conditions of the Consent remain in full force
and effect and are hereby ratified, confirmed and approved in all respects. From
and after the date hereof, all references to the Consent shall mean the Consent
as amended hereby.

 

  8. Counterparts. This First Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

[remainder of page intentionally blank;

signatures on following page]

 

2



--------------------------------------------------------------------------------

EXECUTED as an instrument under seal as of the date first written above.

PRIME LANDLORD: MASSACHUSETTS INSTITUTE OF TECHNOLOGY

By:     MIT Investment Management Company, its authorized agent

 

  By:  

/s/ Seth D. Alexander

  Name:   Seth D. Alexander   Title:   President

SUBLANDLORD: ACCELERON PHARMA, INC.

 

By:  

/s/ Kevin F. McLaughlin

Name:   Kevin F. McLaughlin Title:   Senior Vice President and Chief Financial
Officer

SUBTENANT: AVEO PHARMACEUTICALS, INC.

 

By:  

/s/ David B. Johnston

Name:   David B. Johnston Title:   Executive Vice President and Chief Financial
Officer

 

3



--------------------------------------------------------------------------------

EXHIBIT A

First Amendment to Sublease

[Attach fully-executed copy of First Amendment to Sublease]

 

4



--------------------------------------------------------------------------------

FIRST AMENDMENT TO SUBLEASE

This First Amendment to Sublease (this “First Amendment to Sublease”) is made as
of the 1st day of September, 2011 (“Execution Date”), by and between ACCELERON
PHARMA, INC., a Delaware corporation with an address of 128 Sidney Street,
Cambridge MA 02139 (“Sublandlord”) and AVEO PHARMACEUTICALS, INC., a Delaware
corporation with an address of 75 Sidney Street, Cambridge, MA 02139
(“Subtenant”).

W I T N E S S E T H

WHEREAS, Sublandlord and Subtenant are the current parties to that certain
Sublease Agreement dated as of February 28, 2011 (the “Sublease”), pursuant to
which Sublandlord is leasing to Subtenant the Sublease Premises (as defined in
the Sublease) in the building known as 12 Emily Street, Cambridge (the
“Building”).

WHEREAS, pursuant to Section 2(g) of the Sublease, Subtenant leases twenty-one
(21) parking spaces from Sublandlord, eleven (11) of which parking spaces are
located on the south side of the Building and ten (10) of which parking spaces
are located in the 128 Sidney Street parking lot; and

WHEREAS, the parties desire to amend Section 2(g) of the Sublease;

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Sublandlord and Subtenant hereby agree as follows:

 

  1. Recitals; Capitalized Terms. The foregoing recitals are hereby incorporated
by reference. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them as set forth in the Sublease.

 

  2. Revised Section 2(g) of the Sublease.

Effective as of the Execution Date, Section 2(g) of the Sublease is deleted and
the following is substituted in its place:

“Subtenant shall lease thirty-one (31) parking spaces from the Sublandlord at
the then current market rates (currently, as of the date hereof, $190 per space
per month but subject to adjustment in accordance with Section 1.4(b) of the
Master Lease) and such parking fees shall be payable by Subtenant to Sublandlord
on a monthly basis. Eleven (11) of the parking spaces shall be initially located
on the south side of the Building and twenty (20) parking spaces shall be
located in the 128 Sidney Street parking lot.”

 

  3. All other terms and conditions of the Sublease will remain in full force
and effect, except as expressly amended herein.

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the parties have duly
executed this First Amendment to Sublease effective as of the Execution Date.

SUBLANDLORD:

ACCELERON PHARMA, INC.,

a Delaware corporation

 

By:  

/s/ Kevin F. McLaughlin

Name:   Kevin F. McLaughlin Title:   Senior Vice President and Chief Financial
Officer

Date Signed: September 16, 2011

SUBTENANT:

AVEO PHARMACEUTICALS, INC.,

a Delaware corporation

 

By:  

/s/ David B. Johnston

Name:   David B. Johnston Title:   Executive Vice President and Chief Financial
Officer

Date Signed:                     

 

-2-